Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated 3/16/2022, no claims are amended, added or canceled, however claims status identifiers have been updated, to reflect the election of invention.
Claims 1-63 are pending in the instant application.

Election/Restrictions
Applicants’ election, without traverse, for the invention of Group I drawn to a nucleoside phosphoramidite of formula (I), encompassing claims 1-17, in the reply filed on 3/16/2022 is acknowledged. 
Applicants’ election, without traverse, for the species S117a thru S117d, depicted in figure 15 of the specification, encompassing claims 1, 2, 9, 11 and 15, in the reply filed on 3/16/2022 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.

In searching for Applicants’ elected species, the Examiner came across prior art which reads on the broader genus claimed.  Solely in an effort to expedite prosecution, the Examiner has extended the search to include the compounds disclosed in: Lin et al. (MTU Dissertation, 2013, PTO-892).

Claims 18-63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claims 3-8, 10, 12-14, 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species. 
Claims 1, 2, 9, 11 and 15 will be examined on the merits herein.

	Priority
The application claims benefit to provisional application US 62/880843 filed on 7/31/2019.
Information Disclosure Statement
The information disclosure statements (IDS) dated 6/24/2020 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS documents have been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and its’ dependents recite several phrases where the meaning is unclear and render the claim(s) indefinite because one cannot determine how said phrases are intended to limit the claimed structures. Specifically, the phrases “or R1a with independent R1a1” and “independently in the repetitions” are unclear in how they intend to modify the claimed structure. In addition, the definition of R8 in claim 1 is unclear because there are three options for how R8 can be defined depending on which R1 group is selected, wherein the R1 group selected has overlap between the three different options, which means that potentially R8 could be defined as two different structures simultaneously, in the same molecule, which is impossible. It is suggested that separating the different R8 options with an “or” be considered by Applicant to rectify the indefiniteness.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (MTU Dissertation, 2013, PTO-892).
Lin discloses the following compounds, 7.1-7.4, where some of the bases are protected with the group, 1,3-dithian-2-yl-methoxycarbonyl (Dmoc) and the phosphoramidite is protected with the 1,3-dithian-2-yl-methyl (Dim) group: (p. 122)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Accordingly, the instant claims are anticipated by the cited prior art.

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (MTU Dissertation, 2013, PTO-892).
Lin discloses the following compounds, 7.1-7.4, where some of the bases are protected with the group, 1,3-dithian-2-yl-methoxycarbonyl (Dmoc) and the phosphoramidite is protected with the 1,3-dithian-2-yl-methyl (Dim) group: (p. 122)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Lin further discloses that the deprotection technology of oligodeoxynucleotide (ODN) synthesis under non-nucleophilic oxidative conditions can be optimized by using other Dmoc-alike protecting groups. For example, the protecting groups using 1,3-dithianylethoxycarbonyl (Deoc) function, which can also be removed upon oxidative conditions, will be applied to protect the exo-amino groups of nucleoside bases. Due the more stable side product from the removal of Deoc functions, we are expecting less occurrence of ODN conjugates from Michael addition. (p. 121)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Dmoc protecting group of Lin with the Deoc protecting group of Lin because of the explicit suggestion to do so. Moreover, due to the teaching of Lin that the side product resulting from the removal of Deoc is more stable, it would be obvious to modify Lin to substitute the Dim group with a 1-(1,3-dithian-2-yl)ethan-1-yl (MeDim), which by correlation with the Dmoc vs. Deoc substitution, would result in a more stable side product after removal of the MeDim protecting group compared to removal of the Dim group.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 1, 2, 9, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (MTU Dissertation, 2013, PTO-892), in view of Swayze et al. (US 2009/0203132, PTO-892).
The disclosure of Lin is referenced as discussed above. Lin is directed towards DNA derivatives and does not teach RNA derivatives with the 2’-OH bearing a protecting group.
Swayze et al. teaches that RNA and RNA analogs are synthesized much the same as DNA and DNA analogs are synthesized with the primary difference being that the 2'-OH group needs to be protected.  The synthesis of RNA can be carried out following  literature procedures…The primary groups being used for commercial RNA synthesis are: TBDMS=5'-O-DMT-2'-O-t-butyldimethylsilyl; TOM=2'-O-[(triisopropylsilyl)oxy]methyl; DOD/ACE=5'-O-bis(trimethylsiloxy)cyclodo-decyloxysilylether-2'-O-bis(2-acetoxyethoxy)methyl; FPMP=5'-O-DMT-2'-O-[1(2-fluorophenyl)-4-methoxypiperidin-4-yl].(¶0290-0294)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the disclosure of Lin could be readily modified to synthesize ribonucleotide derivatives instead of deoxyribonucleotide derivatives, where the primary difference would be the need to protect the 2’-OH moiety. Swayze provides clear guidance regarding established procedures for protecting 2’-OH groups of ribonucleotide derivatives, particularly with the TOM or TBDS protecting groups.
In sum, with respect to the elected species of figure 15, modifying Lin to begin the synthesis of nucleotide derivatives with TOM or TBDS protected ribonucleotides, is obvious in view of Swayze. Substituting the Dmoc and/or Dim protecting groups, with Deoc and/or MeDim protecting groups, respectively, in the ribonucleotide versions of Lin’s compounds 7.1-7.3, results in the instantly depicted compounds S117a, S117b and S117c, being prima facie obvious.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.
	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623